TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00274-CV


Jim Donahue, Appellant

v.

Flintrock, Ltd.; Five Star Development Co., Inc.; William P. Resch on behalf of Five Star
Development Co., Inc.; Duke McDowell, individually and on behalf of Sterling Custom
Homes, Inc. d/b/a Sterling Custom Homes; and Jerry Winnett, individually and
on behalf of Winnett Group, Ltd., Inc. d/b/a Winnett Group Realty, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN401041, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Jim Donahue has filed  a motion to dismiss his appeal, informing this Court
that the parties have settled their dispute and that he no longer wishes to pursue his appeal. 
Accordingly, we grant Donahue's motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   September 23, 2004